34 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rosemary T. STEENO, Plaintiff-Appellant,v.Virgil T. HUNTER;  David Parker;  Covenant Transport, Inc.,Defendants-Appellees.
No. 94-55012.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 29, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Rosemary Steeno appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of Steeno's diversity action seeking damages for injuries she suffered in an auto accident.  The district court dismissed Steeno's action on the ground that it was barred by the applicable California statute of limitations.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
On appeal, Steeno contends that the district court erred by granting defendants' motion to dismiss because the statute of limitations was tolled under California's equitable tolling rule during the pendency of her state court action.  Steeno, however, raises the issue of equitable tolling for the first time on appeal.


4
"Generally, we decline to hear issues which were not raised before the district court unless exceptional circumstances exist."   Pacific Express, Inc. v. United Airlines, Inc., 959 F.2d 814, 819 (9th Cir.)  (citation omitted), cert. denied, 113 S. Ct. 814 (1992).  "[A]n exceptional circumstance may exist where the newly raised issue is a purely legal one which either does not depend on the factual record developed below or the pertinent record has been fully developed."   Id. (citation omitted).


5
Exceptional circumstance do not exist in this case.  Accordingly, we decline to decide Steeno's equitable tolling issue.  See id.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3